Citation Nr: 0209836	
Decision Date: 08/14/02    Archive Date: 08/21/02

DOCKET NO.  00-00 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for a service-connected 
low back disorder, currently evaluated as 40 percent 
disabling.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and a friend


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from January 1987 to July 
1991.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 1999 RO decision which denied an increase 
in a 20 percent rating for the veteran's service-connected 
chronic lumbar sprain with limitation of motion.  

In February 2001, the Board remanded the case to the RO for 
additional development.  

In a February 2002 decision, the RO assigned a 40 percent 
rating for the service-connected low back disability, 
recharacterized as chronic lumbar strain with intervertebral 
disc disease, effective on November 13, 1998.  The veteran 
continues his appeal for a higher rating.  


FINDING OF FACT

The service-connected chronic lumbar strain with 
intervertebral disc disease is manifested by degenerative 
disc disease at L4-5 and L5-S1 which affects the sciatic 
nerve distribution in the right lower extremity with 
complaints of constant pain in the low back and pain down the 
right leg, and objective findings of characteristic pain on 
motion with little intermittent relief, which is productive 
of pronounced disability.



CONCLUSION OF LAW

The criteria for a 60 percent disability evaluation for the 
chronic lumbar strain with degenerative disc disease have 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code 5293 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from January 1987 to July 
1991.  

In a September 1995 decision, the RO granted service 
connection and a 20 percent rating for chronic lumbar sprain 
(rated based on limitation of motion), effective from 
September 1993.  

In a May 1997 statement, the veteran applied for an increased 
rating for his low back disorder.  In an August 1997 
decision, the RO denied the veteran's claim for an increased 
rating, based in large part upon a July 1997 VA examination 
which revealed no acute abnormalities on X-ray, no postural 
or fixed deformities, a positive straight leg raising at 80 
degrees, and from normal to moderate limitation of motion 
with pain on all movements.  The veteran did not appeal this 
determination.  

In a January 1998 statement, the veteran applied for an 
increased rating for his low back disorder.  In an April 1998 
letter, the RO informed the veteran that its attempt to 
obtain VA outpatient treatment records as identified by the 
veteran had yielded no results.  Further, the RO notified the 
veteran that if he wished to reopen his claim for an 
increased rating he should provide current medical evidence 
in support of it.  

VA outpatient records dated from June to November 1998 show 
treatment for low back pain.  In June 1998, the veteran could 
do straight leg raising to 80 degrees in the seated position, 
bilaterally.  There was tenderness at L4-5.  In November 
1998, a computed tomography (CT) scan of the lumbar spine 
showed some degenerative changes; there was no spinal canal 
stenosis, but there was low grade lateral recess stenosis on 
the left, annulus bulges, and disc space narrowing at L5-S1.  
X-rays in November 1998 showed a possible lumbar stenosis.  

In November 1998, the RO received the veteran's claim for an 
increased rating for his low back disorder.  

A January 1999 VA outpatient record shows a complaint of low 
back pain.  A recent CT scan of the lumbar spine was 
interpreted as showing no evidence of spinal stenosis.  There 
was tenderness over the paravertebral area.  There was 
flexion to about 40 degrees.  There were no sensory or motor 
deficits.  The diagnosis was low back pain syndrome.  

VA outpatient records in February 1999 show that the veteran 
complained that his back had worsened over the past few 
months.  He also noted that pain medication and muscle 
relaxers were helpful.  Range of motion was flexion to 40 
degrees and extension to 40 degrees.  Straight leg raising 
test was negative.  Deep tendon reflexes were unequal and 
positive at the knees and ankles.  There was 5/5 strength.  
The assessment was low back pain with non-herniated disc 
problems.  

On a May 1999 VA examination, the veteran complained of low 
back pain.  In terms of having flare-ups, he stated that his 
back hurt all of the time.  He did not use crutches, a brace, 
or a cane.  It was noted that he now worked in a kitchen, 
where he reported having back pain that radiated into his 
legs.  He stated that he missed work on account of his back 
condition.  On examination, range of motion was forward 
flexion to 45 degrees, backward extension was normal, lateral 
flexion was to 20 degrees bilaterally, rotation to the right 
was to 35 degrees, and rotation to the left was to 25 
degrees.  All of these motions caused pain.  There was no 
fatigue, weakness, or lack of endurance.  There was no muscle 
atrophy, spasm or tenderness.  The veteran had a normal 
posture with no fixed deformities.  There were no 
neurological deficits elicited.  The diagnosis was 
lumbosacral strain.  

In a June 1999 decision, the RO denied an increase in a 20 
percent rating for the service-connected chronic lumbar 
sprain with limitation of motion.  

A June 1999 VA outpatient record shows a complaint of low 
back pain for the previous five days.  The veteran reported 
that his back "flipped out" on occasion.  He had a positive 
straight leg raising test.  His reflexes were positive at the 
knees and ankles.  Sensation was unequal between the lower 
extremities.  The diagnosis was rule out sciatica.  He was 
referred to physical therapy.  

In a letter received by the RO in July 1999, the veteran 
asserted that his back recently "went out" and he missed 
four days of work.  He stated that this had been occurring 
for 10 years.  He asserted that he was unable to maintain a 
steady job without his back giving out.  He claimed that he 
lived in pain every day.  He stated that he took pain 
medication and muscle relaxers as well as attended therapy 
twice a month.  He maintained that his activities, such as 
riding a bike with his daughter, were limited.  

At an October 1999 RO hearing before a hearing officer, the 
veteran testified that he had sharp pains that would shoot 
down the front of his legs and a constant pain in his back.  
He said that when his back went out he was unable to roll 
over in bed or get out of bed.  He said that if he sat in a 
car too long his leg would become numb.  He said that his 
back limited his activities, particularly at his job where he 
maintained the grounds at a golf course facility.  He said 
that his employer made concessions for him on account of his 
disability, giving him the lightest and easiest work to do.  
He said that he missed at least a third of his work time.  
The veteran's friend testified that she had known the veteran 
for about four years and that in that time she had observed 
his back disability worsening.  

VA outpatient records show that in January 2000 the veteran 
was seen for a low back syndrome.  In June 2000, he reported 
low back pain for two weeks and pain that radiated into his 
legs.  He said his level of pain was a 10 on a scale of 1 to 
10.  The low back was very tender with spasm of paravertebral 
musculature.  Straight leg raising was positive at 20 
degrees, bilaterally.  Deep tendon reflexes were 1+.  His 
complaints of weakness were unable to be evaluated due to 
severe pain on attempts at muscle strengthening.  Right knee 
and ankle jerk were slightly decreased.  The right side pin 
prick was slightly decreased.  The assessment was herniated 
nucleus pulposus with bilateral neurologic signs, rule out 
myelopathy.  On a further consultation, the impression was no 
clear evidence of neurological radiculopathy.  Three days 
later in June 2000 he presented in a wheelchair, reporting 
severe low back pain.  He stated that he sometimes 
experienced shooting pains.  He reported that his pain became 
worse every now and again.  It was noted that he was 
neurologically intact.  

In February 2001, the Board remanded the case to the RO for 
additional development.  

In an April 2001 letter, the RO informed the veteran about 
The Veterans Claims Assistance Act of 2000 and the duties of 
the VA under that recent law.  

In an August 2001 statement, the veteran asserted that his 
only treatment for his low back was obtained through the VA 
medical clinic.  

In October 2001, the RO received a letter from the veteran's 
former employer, who stated that the veteran worked from 
February 1998 to January 2000 as a grounds maintenance 
technician with duties that included planting, mowing, 
weeding, raking, hauling, sodding.  He noted that during this 
employment period the veteran missed 1,000 hours of work due 
to a history of back problems.  

On a January 2002 VA examination, the veteran complained of 
daily pain in the low back that was worse on the right, 
exaggerated by twisting, bending forward, stooping, picking 
up any weight, and at times coughing and sneezing.  He did 
not complain of weakness.  He complained of stiffness, 
fatigue, and tiredness of the back.  He also noted a numb 
feeling almost daily towards his right side and under his 
right thigh, as well as tingling feelings in his foot with a 
somewhat numb feeling on occasion on the right side.  He 
stated that he had felt some twitches on his left side but 
that they had not been severe or prolonged.  He reported that 
he did not have flare-ups per se but that on some days he 
would be so tired and stiff in the back that he could hardly 
move without pain.  He did not use a cane but had found good 
use when he was working with a back brace which was 
reinforced with metal support.  In a functional assessment, 
he was not able to keep a permanent job at present.  He 
reported losing thousands of hours of work from 1999 to 2000 
and reported that he had worked less than one-fourth of the 
time during the past one year doing temporary, light work.  

On examination, the veteran walked with short steps, slightly 
wide based, and with a slight limp favoring the right lower 
extremity.  He had good posture in a sitting position.  He 
lifted himself on the examining table very carefully and 
gingerly.  He stated that it hurt him to keep the weight of 
his body in a sitting position and he tried to push himself 
up a little bit with his hands or spring himself.  There was 
no muscle spasm or tenderness.  There was some slight 
flattening in the usual lumbar lordosis.  There was no 
tenderness over the lumbar vertebra.  There was tenseness and 
tenderness over the right paralumbar area, three inches 
lateral to the spinal column.  In regard to range of motion 
tested in the sitting position, there was mild pain but no 
spasm after 20 degrees of forward flexion.  There was 
moderate pain after 10 degrees of extension.  Left and right 
lateral bending was to 30 degrees, with slight pain on the 
left and moderate pain on the right.  Rotation was to 20 
degrees, with mild pain on the left and severe pain on the 
right, which also produced pain into the right leg or in the 
right thigh.   Range of motion tested while the veteran was 
standing was noted to be slightly easier.  Straight leg 
raising was positive at 20 degrees in the right lower 
extremity and 40 degrees in the left lower extremity.  

On further examination, the veteran had no weakness in the 
lower extremities on testing against resistance.  His 
reflexes were 2+ at the knees, a trace in the right ankle, 
and a definite 1+ in the left ankle.  He could identify 
numbers in touch on the feet but stated that he felt a 
thickness or numb feeling on the dorsum of the right foot.  
He could stand on tiptoe and on his heels, without 
exaggerating pain.  In stooping, he had pain and a prolonged 
period of discomfort in reaching to the floor to pick up his 
jacket.  The examiner believed that the veteran's pain was 
consistent with the distribution from the back to the right 
lower extremity and that the neurologic examinations were all 
consistent with a diagnosis of lumbar intervertebral 
degenerative disc disease affecting L4-5 and L5-S1 level 
affecting the sciatic nerve distribution in the right lower 
extremity.  No excess spasm was noted and no postural 
abnormalities were otherwise noted.  Nonetheless, the 
examiner noted that the veteran had the above-described, 
moderately severe limitations of motion due to pain.  

The examiner noted that the veteran took pain medication and 
other medication to minimize spasm.  The diagnosis was lumbar 
degenerative disc disease.  

In a February 2002 decision, the RO assigned a 40 percent 
rating for the service-connected low back disability, 
recharacterized as chronic lumbar strain with intervertebral 
disc disease, effective on November 13, 1998.  

II.  Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The VCAA and 
the implementing regulations pertinent to the issue on appeal 
are liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is 
specifically to inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  

The claims file shows that, through its discussions in the 
Rating Decision dated in June 1999, Statement of the Case 
dated in July 1999, Supplemental Statements of the Case dated 
in November 1999 and February 2002, and in letters sent to 
the veteran dated in April 2001, August 2001, and September 
2001, the RO has notified him of the evidence needed to 
substantiate his claim.  

The RO has also made reasonable efforts to assist the veteran 
in obtaining evidence for his claim, to include requesting 
medical records to which the veteran has referred (i.e., from 
VA).  The RO has also sought and obtained examinations, to 
include those conducted in May 1999 and January 2002, 
regarding the issue at hand.  Additionally, the RO has 
provided the veteran with the opportunity for a hearing, 
which was conducted at the RO in October 1999.  

The Board is unaware of any additional evidence that is 
available in connection with this appeal.  Accordingly, the 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist.  38 U.S.C.A. § 5103A (West 
Supp. 2001).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

A 40 percent rating is warranted for severe lumbosacral 
strain with listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  The 40 
percent rating is the maximum allowable under the code for 
lumbosacral strain.  38 C.F.R. § 4.71a, Diagnostic Code 5295.

VA X-ray studies and CT scans indicate that there are 
degenerative changes in the lumbar spine, related to the 
veteran's service-connected lumbosacral strain.  Arthritis is 
rated based on limitation of motion of the affected joint.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  The maximum 
rating for limitation of motion of the lumbar spine is 40 
percent for severe limited motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  The veteran is already receiving a 40 
percent rating and as will be discussed below, an increase to 
60 percent is warranted under Diagnostic Code 5293.  Thus a 
higher rating based on limitation of motion is not permitted, 
even when the effects of pain on use and during flare-ups is 
considered.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnston v. 
Brown, 10 Vet. App. 80 (1997).

A higher rating of 50 percent is permitted if there is 
ankylosis of the lumbar spine in an unfavorable position.  38 
C.F.R. § 4.71a, Diagnostic Code 5289.  In this case, the 
medical evidence shows that although the veteran's 
lumbosacral spine is limited in motion it is not ankylosed 
(fixed in one position), let alone ankylosed in an 
unfavorable position.  Thus, a higher rating on such basis is 
not warranted.

A higher rating of 60 percent is permitted if there is 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy and 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293.  

In applying the law to the existing facts, the Board finds 
the evidence of record demonstrates the requisite objective 
manifestations for a 60 percent disability evaluation under 
Diagnostic Code 5293.  

The medical evidence of record demonstrates that the veteran 
has degenerative disc disease of the lumbosacral spine with 
neurological findings appropriate to the site of the diseased 
discs.  Review of the record reveals that the veteran had 
lumbar degenerative disc disease affecting L4-5 and L5-S1.  
The VA examiner who performed the January 2002 VA examination 
concluded that the veteran's pain was consistent with the 
distribution from the back to the right lower extremity and 
the neurological examinations were all consistent with a 
diagnosis of lumbar intervertebral degenerative disc disease 
affecting L4-5 and L5-S1 which affected the sciatic nerve 
distribution in the right lower extremity.  The record shows 
that the veteran had subjective complaints of numbness on his 
right side and under his right thigh, tingling and numbness 
in his right foot, and pain radiating down the right leg.  
The January 2002 VA examination report reflects objective 
findings of only a trace reflex in the right ankle as 
compared to a 1+ reflex in the left ankle and a thickness or 
numb feeling in the dorsum of the right foot.  Straight leg 
raising was positive at 20 degrees upon examination in 
January 2002 and June 2000.  The June 2000 VA treatment 
record indicates that examination revealed that the right 
ankle jerk was slightly decreased and the right side had 
slightly decreased pin prick.    

The record shows that the veteran has complaints of pain in 
his low back that radiates down his legs.  VA examination 
reports dated in July 1997 and May 1999 indicate that the 
veteran had complaints of pain radiating to his legs.  At the 
hearing before the RO in October 1999, the veteran stated 
that he had sharp pains that would shoot down the front of 
his legs.  A June 2000 VA outpatient treatment record notes 
that the veteran had complaints of pain radiating into his 
legs.  As noted above, the January 2002 VA examination report 
notes that the veteran had complaints of pain radiating to 
both legs and there were objective findings of pain radiating 
down the right leg with rotation.   

The medical evidence of record accordingly demonstrates that 
the veteran's lumbar spine disability causes characteristic 
pain on motion.  The VA treatment records and VA examination 
reports show that the veteran has pain with motion.  The 
January 2002 VA examination report specifically notes that 
the veteran experienced pain with range of motion testing.  

The record further shows that the veteran has little 
intermittent relief due to the lumbar spine disability.  The 
VA treatment records and examination reports show that the 
veteran was taking muscle relaxers and pain medication for 
the lumbar spine disability.  The record shows that the 
veteran reported experiencing back pain every day and the 
back disability limited his activities.  The VA examiner who 
performed the January 2002 VA examination indicated that the 
veteran had moderately severe limitation of motion due to 
pain.  

Although the January 2002 VA examination report indicates 
that there was no muscle spasm detected upon examination, the 
examiner noted that the veteran was taking medication to 
minimize spasm.  The Board notes that the June 2000 VA 
treatment record notes that the veteran had spasm of the 
paravertebral musculature.   

In light of the above evidence, the Board finds that the 
lumbar spine disability picture more closely approximates the 
criteria for a 60 percent disability evaluation under 
Diagnostic Code 5293.  The medical evidence of record, which 
has been discussed above, establishes that the veteran has 
chronic lumbar strain with degenerative disc disease with 
characteristic pain, pain radiating to the right lower 
extremity, and neurological findings appropriate to the site 
of the diseased disc with little intermittent relief which is 
productive of pronounced disability.  Consequently, the Board 
finds that a 60 percent evaluation is appropriate under 
Diagnostic Code 5293.   

Lastly, the Board finds that the evidence of record does not 
establish an exceptional or unusual disability picture with 
related factors, such as marked interference with employment 
or frequent periods of hospitalization, as to warrant 
referral of the case to appropriate VA officials for 
consideration of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2001).  Shipwash v. Brown, 8 Vet. App. 218 
(1995).  In this regard, there is no evidence that the 
service-connected chronic lumbar strain with degenerative 
disc disease presents unusual or exceptional disability 
picture.  As discussed in detail above, the service-connected 
lumbar spine disability is manifested by pain on motion, 
limitation of motion, radiating pain and neurological 
findings appropriate to the site of the diseased disc.  The 
veteran's lumbar spine disability is rated as 60 percent 
disabling under Diagnostic Code 5293.  The Board finds that 
the veteran's symptoms are consistent with the criteria in 
the Rating Schedule and the disability picture is not unusual 
or exceptional and does not render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1).

There is no indication that the veteran has been hospitalized 
frequently for the lumbar spine disability.  There is no 
evidence of a recent hospitalization.  

Likewise, there is no evidence indicating that the veteran 
has had marked interference with employment so as to render 
impractical the application of the regular schedular 
standards for a lumbar spine disability.  The evidence of 
record shows that the veteran has missed approximately one 
fourth of the time from work due to the lumbar spine 
disability.  The Board stresses that 38 C.F.R. § 3.321(b)(1) 
requites marked interference with employment, not simply 
interference.  The currently assigned 60 percent disability 
evaluation under Diagnostic Code 5293 is an acknowledgment on 
the part of VA that interference with employment exists.  See 
38 C.F.R. §§ 3.321(a), 4.1; see also Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993) (noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired).  

The Board has no reason to doubt that the veteran's 
disability causes him discomfort and may limit his efficiency 
in certain tasks.  This alone, however, does not present an 
exceptional or unusual disability picture and is not 
reflective of any factor which takes the veteran outside of 
the norm.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  See 
also 38 C.F.R. §§ 3.321(a), 4.1 (2001).  Accordingly, the 
Board determines that referral of the case to appropriate VA 
officials for consideration of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) is not warranted for the lumbar spine 
disability.    


ORDER

Entitlement to a 60 percent disability evaluation for chronic 
lumbar strain with intervertebral disc disease is granted, 
subject to controlling regulations applicable to the payment 
of monetary benefits.


		
	C.L. Krasinski
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

